The Chancellor.
The error which is alleged to have been committed in this case was in the nonsuiting of the plaintiff for having, by his own negligence, contributed to the injury for damages for which the suit was brought. I am of opinion that there was no error in the judicial action complained of, and think, therefore, that the judgment of the Circuit Court should be affirmed.
For affirmance — The Chancellor, Chief Justice, Depue, Reed, Scudder, Van Syckel, Paterson. 7.
For reversal—Dixon, Mague, Parker, Clement, Cole, Whitaker. 6.